Case 2:18-mj-00152-EFB Document 98-3 Filed 03/11/19 Page 1 of 4

 

UNITED STATES DISTRICT COURT

for the
Eastern _ District of California

United States of America
Vv.

Omar Ameen Case No. 2:18-MJ-0152 EFB

 

Nee ee ee ee

Defendant

SUBPOENA TO TESTIFY IN AN EXTRADITION PROCEEDING

To: International Catholic Migration Commission (ICMC)
U.S. Liaison Office
3211 4th Street NE
Washington DC 20017 Attn: Custodian of Records

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in an extradition hearing. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

 

 

Pl - United States District Court, :
ace of Appearance Eastern District of California Courtroom No 8
501 I Street ime:
Sacramento, CA Date and Time: 93/99/2019 1:30 am

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):

PLEASE SEE ATTACHMENT A

(SEAL) Please call the Attorney or Paralegal named below to find out if your presence will be
required once you deliver the above documents, electronically stored information,
and/or objects to court. Sometimes delivering the above to court before the scheduled

Date: [t}( date will not require you appear in court.

 

 

(JZ) Signature of Clerk or Deputy Clerk

 

The name, address, e-mail, and telephone number of the attorney representing (name of party)

Omar Ameen , who requests this subpoena, are:

 

Rachelle Barbour, Assistant Federal Defender at Rachelle_Barbour@fd.org

801 I Street, 3rd floor
Sacramento, CA 95814
916.498.5700

 
Case 2:18-mj-00152-EFB Document 98-3 Filed 03/11/19 Page 2 of 4

 

Case No. 2:18-MJ-0152 EFB

PROOF OF SERVICE

This subpoena for (name of individual and title, if any)

 

was received by me on (date)

1 I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

O1 [returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

801 I Street, 3rd floor
Sacramento, CA 95814

Server’s address

Additional information regarding attempted service, etc:
Case 2:18-mj-00152-EFB Document 98-3 Filed 03/11/19 Page 3 of 4

U.S. v. OMAR AMEEN
2:18-MJ-0152-EFB SUBPOENA ATTACHMENT A

PA: Omar Abdulsattar Ameen

DOB: December 20, 1973

CASE NUMBER: TU-395157

A-FILE NUMBER: A 212 734 127

IRAQI PASSPORT NUMBER: G1975150
NON WRAPS ID: 385-12C02753 (UNHCR)

A release confirming Mr. Ameen’s authorization to release these documents to defense counsel
is attached.

1. Mr. Ameen’s entire ICMC/RSC TuME file or files, including all applications,
photographs, biometric data, contacts, notes, correspondence, emails, logs, receipts,
payments, photographs, fingerprints, videos, sign-in sheets, for his refugee application.
This includes the physical file and any computerized files and documents.

2. All communications held by the RSC/ICMC regarding Mr. Ameen, including emails,
letters, notes of phone calls, logs, and other correspondence, whether between
RSC/ICMC employees or contractors, or other entities, including USCIS, the United
States Department of Homeland Security, and the United States Department of State; and
including any agency of the Government of the Republic of Turkey.

3. With respect to Mr. Ameen’s interview with USCIS at the RSC/ICMC on May 22, 2014,
any photographs, video, or other recordings of Mr. Ameen taken that day.

4. Acopy of the eligibility letter to Mr. Ameen’s family sent by the RSC/ICMC to Mr.
Ameen on June 12, 2014, including any information about the method that the letter was
sent, whether it was registered, whether follow-up calls or letters were provided to Mr.
Ameen, as well as any follow-up communications in any form to notify him of his and
his family’s eligibility for resettlement in the United States and procedures for that
resettlement.

5. All documentation, communications, and reservation and payment information regarding
the booking of a hotel reservation for the Ameen family in Istanbul for the dates of July 7
through 10, 2014 during their attendance at medical appointments on July 7, 2014 and a
cultural orientation held through the RSC/ICMC July 8 through 10, 2014 at the ICMC
Istanbul office.

6. All documentation, communications, reservations, and payment information regarding
the booking of travel for the Ameen family to come to Istanbul for the medical
appointment and cultural orientation.

7. The name of the hotel that the RSC/ICMC booked for the Ameen family from July 7,
2014 through July 11, 2014 during the cultural orientation, and all contacts with the hotel
regarding their reservation.
Case 2:18-mj-00152-EFB Document 98-3 Filed 03/11/19 Page 4 of 4

U.S. v. OMAR AMEEN
2:18-MJ-0152-EFB SUBPOENA ATTACHMENT A

8.

10.

11.

12.

13.

14.

15.

16.

17.

18.

All contacts between the RSC/ICMC’s staff and/or agents, with Omar Ameen or anyone
else regarding the Ameen application (TU-395157) between May 22, 2014 and July 7,
2014.

. Regarding the Ameen family medical appointments on July 7, 2014, documentation of

contacts between the RSC/ICMC and Dr. Banu Gunes, the MedMar Laboratory
Radiology Service, the MedMar-Duzen Laboratory, or any other entity involved in
setting up the medical appointments, testing, X-rays, screening tests, and blood tests for
the Ameen family on July 7, 2014, including information in the medical database
maintained by the RSC/ICMC.

Contacts between the RSC/ICMC with anyone in the Ameen family notifying them of the
medical appointment on July 7, 2014.

Sign-in sheets, videos, photographs, documents, and/or other confirmation of the Ameen
family’s attendance at the RSC’s cultural orientation in Istanbul starting July 8, 2014.
Contact between the RSC/ICMC and any branch of the Turkish Government regarding
Mr. Ameen, including the Mersin General Directorate of Security Foreigner’s Branch
(Emniyet Yabancilar Sube Miidiirltigii), the Provincial Directorate of Migration
Management (under the General Directorate for Migration Management), Mersin
Foreigner’s Police, and/or the Amniyat in Mersin, confirming Mr. Ameen’s compliance
with rules regarding sign-ins, travel restrictions, exit permission, and the deposit of his
passport in Mersin.

Contact between the RSC/ICMC and any entity of the Turkish Government confirming
his resettlement in the United States and authorizing the release of his and his family’s
passports prior to his travel to the United States.

A full copy of the Department of State Worldwide Refugee Admissions Processing
System (WRAPS) entries and screens regarding Mr. Ameen’s case.

A full copy of any other computerized, typed, or handwritten entries used by the
RSC/ICMC to document Mr. Ameen’s case.

Telephone records showing contact between the RSC/ICMC and Mr. Ameen’s phone
number — 05-34-068-5280 — between May 22, 2014 and July 10, 2014.

A copy of the USCIS LiveScan fingerprints and photograph of Mr. Ameen taken at his
USCIS interview on May 22, 2014.

The “scan” of Mr. Ameen’s case performed by the RSC/ICMC on June 11, 2014, and
checked by RSC/ICMC staff on September 19, 2014, as reflected on his case summary
information sheet.
